Citation Nr: 1720229	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for diabetes mellitus, type II (DM).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received to reopen a claim for service connection for DM and denied service connection for a back condition and PTSD.  The Veteran submitted new evidence within a year of the August 2014 rating decision and in March 2015, the RO found that new and material evidence had been received to reopen the DM claim; however, it continued to deny DM, PTSD, and a back claim on the merits.  The Board finds that the Veteran's September 2014 petition is a notice of disagreement to the August 2014 decision, and therefore, the Board will address the issues of service connection for an acquired psychiatric disorder and a back disability on a de novo basis. See 38 C.F.R. § 19.27 (2016).

The Board notes that the Veteran did not request a hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 2003 rating decision denied service connection for DM; the Veteran did not perfect an appeal.

2.  Evidence submitted since the December 2003 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the DM claim, and therefore does not raise a reasonable possibility of substantiating the claim. 

3.  The most competent and credible evidence of record reflects that the Veteran does not have an acquired psychiatric disorder that is of service origin.

4.  The most competent and credible evidence of record reflects that the Veteran does not have a back disorder that is of service origin.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision which denied service connection for DM is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has not been received since the December 2003 rating decision; thus, the claim of entitlement to service connection for DM is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by service and psychosis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

4.  A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an April 2003 letter and an August 2013 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations in December 2013 and March 2015 which contains descriptions of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

New and Material

In a June 2003 rating decision, service connection for type II diabetes mellitus was denied.  Additional relevant evidence was received within one year of that decision and in a December 2003 rating decision, the RO confirmed and continued the previous denial of service connection for DM on the basis that no evidence was produced showing that the Veteran was exposed to herbicides during his service or that he was in Korea during the period that presumptive exposure to herbicides has been conceded.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's December 2003 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of statements made in September 2013 and September 2014 that indicates that the Veteran was informed that he may have been exposed to Agent Orange, private medical records from December 2013 to March 2015 that indicate the Veteran was diagnosed with DM, VA medical records from January 2013 to March 2016 that indicate the Veteran was diagnosed with DM, and a January 2014 Joint Services Records and Research Center (JSRRC) report which indicated that during the time he served in Korea, the Veteran's unit was unremarkable for herbicide exposure.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

With regard to the September 2014 statement indicating that the Veteran may have been exposed to herbicides, the Veteran stated the same in his March 2003 application for compensation; thus, the evidence is not new.  Also, the private and VA medical records does not provide new evidence as the RO already had medical evidence that diagnosed the Veteran as having DM prior to the December 2003 rating decision.

In this case, the reason for the most recent prior final denial was that there was no evidence indicating that DM began while the Veteran was on active duty or manifest to a compensable degree within one year of active duty discharge.  In other words, the in-service/presumptive period incurrence and the nexus elements were missing.  The new evidence does not support or suggest that either DM had its onset during service, manifest within one year of service, or is otherwise attributable to service.  Thus, this new evidence does not raise a reasonable possibility of substantiating either claim.  Therefore, new and material evidence has not been received since the RO's December 2003 decision; thus, the claim of service connection for DM is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate a Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

PTSD

The Veteran asserts that he has PTSD due to being on constant alert while he was stationed in Korea along the DMZ.  He has reported that his life was constantly at risk.  He also attributes a current diagnosis of PTSD to hearing constant North Korean propaganda over a loud speaker.  And, he has identified trying to apply for leave because his spouse was having a difficult time with her family due to their interracial marriage as a traumatic event he experienced while stationed in Korea.

Service personnel records indicate that the Veteran was stationed in Korea from October 1964 to September 1965.  STRs do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  The July 1965 discharge examination included a psychiatric evaluation, in which the findings were noted to be abnormal, but only because the Veteran was a chronic nail biter.  There are no records of psychiatric complaints or diagnosis during the post-service presumptive year.

The Veteran's post-service treatment records are silent until June 2013 when the Veteran underwent a private mental health evaluation that rendered a diagnosis of severe PTSD.  The examiner attributed the diagnosis to service as the Veteran was now getting flashbacks about his service in Korea.  The Veteran stated that he was constantly scared when he was in Korea along the DMZ and on constantly on alert, that he heard constant North Korean propaganda over a loud speaker, and that he missed his family while in Korea.  He reported that he now avoided war movies as it brought back the bad memories and reportedly had dreams about his combat experiences.  The examiner does not explain how he arrived at the diagnosis.

The Veteran underwent a VA examination in December 2013 in which the examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner found that reported traumatic events of marital/family difficulties, and the report of being combat ready and on alert, were not stressors that met Criterion A (i.e., adequate to support a diagnosis of PTSD).   

In October 2014, the Veteran met with another private doctor that diagnosed him with severe PTSD secondary to his service in Korea.  The examiner found that the Veteran stressor was the "fear of hostile military activity from the North Korean army and since he was in a suicide division, his life was always in danger.  He was constantly anxious and unable to sleep well at all."

During a November 2014 private psychosocial assessment, the Veteran denied experiencing flashbacks, yet experienced nightmares about his service almost daily.  He did not know what triggered his nightmares, so he avoided anything that reminded him of the military.  The private psychologist opined that the Veteran met all of the criteria for PTSD outlined in the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  She also found that his stressor was that he "was always in fear of hostile military activity from the North Koreans.  He was assigned to a suicide division.  He became very anxious and had difficulty sleeping."  It was her professional opinion that this "fear of enemy hostile action would rise to the level as required by DSM-IV and DSM-V in regard to 309.81."

The Veteran was afforded another VA psychiatric examination in March 2015.  The examiner noted that the Veteran was diagnosed by his primary doctors with PTSD and a depressive disorder.  The examiner noted that the Veteran's wife of fifty years passed away and that he was currently suffering from depression caused by his grief; however, it was not connected to a diagnosis of PTSD. The VA examiner found that while the Veteran did meet Criterion A, he did not meet Criterion C, D, F, or G, and thus, the Veteran does not meet the DSM-V criteria for a diagnosis of PTSD.  The examiner reported that the Veteran had some nightmares, but they did not interfere with his daily life, and that the Veteran's depressive symptoms started after the loss of his wife.  The examiner rendered diagnoses of posttraumatic stress syndrome as the Veteran did not meet the full criteria for a diagnosis of PTSD, and depressive disorder.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The June 2013 and October 2014 physicians based their diagnoses and opinions on the Veteran's fear of hostile military action.  To the extent that any of the private diagnoses of PTSD are based on combat, the Board notes that the Veteran served in Korea from October 1964 to September 1965 and did not engage in combat.  The Korean Conflict lasted from June 27, 1950 through January 31, 1955.  The Veteran's military personnel records do not indicate that he is a veteran with combat status.  Furthermore, the Veteran's stressors have not been corroborated.  In that regard, the Veteran's descriptions of those stressors are not so specific that they give rise to independent corroboration by VA or the service department; it would thus serve no useful purpose to remand for such a futile exercise.  

However, as noted above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this context, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3) (2014).


Thus, to the extent that the diagnosis of PTSD made by the private examiners is based on the Veteran's fear of hostile military action, which appears to be the case, the Board notes that the governing legal criteria require that a VA or VA-contracted psychiatrist or psychologist confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Such is not the case here as both VA examiners that have examined the Veteran have not found based on examination of the Veteran and the record that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Therefore, the Board rejects the June 2013 and October 2014 medical opinions.  Further, the November 2014 private psychosocial assessment diagnosed the Veteran with PTSD, secondary to his service and found that he was experiencing symptoms since his return from Korea.  The STRs are silent of in-service complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  Indeed the record contains no complaints of, reports or any corroborating evidence documenting psychiatric symptoms until June 2013.  

Here, the March 2015 VA examiner's opinion was based on review of the Veteran's medical file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board assigns this opinion great probative weight, as it was based on examination of the Veteran, the Veteran's medical record, and included a rationale for the conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board finds that the preponderance of the probative evidence is against a finding that the Veteran has PTSD or any other acquired psychiatric disorder that is related to service.  As noted, private physicians have diagnosed the Veteran with PTSD; however, the most probative evidence found that the Veteran does not meet the criteria for a PTSD diagnosis as his stressors did not support that diagnosis.  The Veteran has post-service psychiatric diagnoses of depression, yet the etiology of his depression has been found by medical professionals to be due to the recent loss of his wife of fifty years.  Further, the most probative evidence establishes that the diagnoses did not have an in-service onset, that a psychosis was manifest within any presumptive period, or that any acquired psychiatric disorder is otherwise etiologically related to service.  Thus, service connection for a psychiatric disability, to include PTSD, is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Back Condition

The Veteran indicated during his June 1963 pre-induction examination that he had a pilonidal cyst removed prior to military service.  The STRs reflect backache complaints in December 1964, January 1965, May 1965, and July 1965.  On at least one occasion, the Veteran indicated that he hurt his back while playing basketball.  The July 1965 discharge examination included a physical evaluation, in which the findings were noted to be abnormal for the spine in which the Veteran indicated that he had low back pain since June 1963, prior to service, and that was no worse than before.  Further, a scar was observed on his low back which was from a surgery he had prior to service to remove a cyst.

The Veteran's post-service treatment records are silent until August 2013 when a physician stated that the Veteran was being followed for his lower back issues.  Two September 2013 buddy statements indicated that the Veteran fell twice in Korea and experienced pain, but did not report his falls as he was concerned that he would have to stay in Korea longer.  The Veteran reported to one of his buddies that his back had hurt worse since his service in Korea.  

In December 2013, the Veteran underwent a back examination.  He reported that his back pain was intermittent since service and that he saw a doctor about eight years prior that told the Veteran to "walk it off" and gave him pain medication.  The Veteran saw a chiropractor and physician that helped alleviate the pain, yet the pain was constant and varied depending of the activity.  The examiner opined that the Veteran's back condition was less likely than not (less than a 50 percent probability) incurred in or caused by the in-service injury or event.  The examiner rationed that that the Veteran was seen in 1964 for his back and was diagnosed with a muscle spasm.  The discharge physical noted the Veteran had low back pain prior to service and that it was no worse.  The Veteran was able to perform physical work for decades after his service.  There is no medical evidence of an ongoing back condition immediately after discharge and the first medical report of back pain occurred in August 2013, which is 48 years after service.  The Veteran was diagnosed with degenerative changes of his back, which is not unusual in a person of the Veteran's age as it is part of the aging process.  The examiner opined that the Veteran's obesity also contributed to the Veteran's degenerative changes of the back.  Based on the above, the examiner found that the Veteran's current back condition is less likely than not related to active duty military service as there is no nexus to military service.   

During private medical appointments from May 2014 to January 2015, the Veteran indicated that he had ongoing back problems since service, yet suffered and managed his pain with over-the-counter-medication while working until he retired.  The Veteran was diagnosed with low back pain, secondary to spinal stenosis.  

The Veteran was afforded a VA back condition examination in March 2015.  The Veteran's STRs, enlistment examination, separation examination, form 214, VA treatment records, civilian medical records, and VBMS files were reviewed prior to the examination.  The Veteran stated that he fell down a hill twice while serving in Korea and that he was treated for muscle spasms.  The Veteran reported that his back hurt since service, yet he did not seek treatment as he did not want to lose his job.  The Veteran sought treatment about three years ago.  He currently received treatment from a physician and chiropractor.  The examiner opined that the Veteran's back condition was less likely than not (less than a 50 percent probability) incurred in or caused by the in-service injury or event.  The examiner rationed that the Veteran was seen on active duty for back pain associated with other symptoms and that at the time of separation from service, the Veteran was noted to have back pain prior to entering service.  The Veteran worked for 49 year without problems following service and did not require care for his back until 2012.  The examiner reasoned that if the cause of the Veteran's current back pain was his military service, then he would have required care prior to 2012.  Further, the Veteran reported muscle spasms in service, which improve over a period of time and do not result in long term complications.  Based on the above, the examiner found that the Veteran's current back condition is the result of his natural aging process and obesity.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the March 2015 VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches great probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his back condition was onset in service and has continually worsened since.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion linking intermittent back pain over the years to a current diagnosis is outweighed by the findings to the contrary by the March 2015 VA examiner, a medical professional who considered the pertinent evidence of record including the Veteran's lay statements regarding recurrent back pain, and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's back condition is not related to service.  Accordingly, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.



ORDER

The petition to reopen the claim of entitlement to service connection for DM is denied.

Service connection for an acquired psychiatric disorder, to include PTSD is denied.

Service connection for a back condition is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


